Citation Nr: 0940309	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for asbestosis with 
chronic bronchitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which assigned a 30 percent disability 
evaluation for asbestosis with chronic bronchitis, effective 
April 12, 2006.  

The Veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in March 2009.  A 
transcript of the hearing is of record.  At the time of the 
hearing, the Veteran submitted additional evidence directly 
to the Board, which was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

During his March 2009 hearing, the Veteran discussed 
disabilities affecting his back and psychiatric functioning.  
Review of the claims folder reveals that service connection 
for a psychiatric disorder was denied by the RO in the 
November 2006 rating decision; the Veteran did not file a 
timely appeal as to this issue.  It is unclear whether 
through his testimony, the Veteran intended to claim service 
connection for a back disability and/or reopen the previously 
denied claim for a psychiatric disability.  As such, these 
issues are REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran seeks a rating in excess of 30 percent for his 
service-connected lung disability on the basis that he has 
not worked since approximately 1996 and the slightest 
exertion or walking causes difficulty breathing.  The Veteran 
also reports that he is on two liters of oxygen throughout 
the night and that although he does not need oxygen during 
the day, he occasionally uses it if he cannot get his breath 
back from walking or exerting himself too much.  He also 
indicates that he is on inhalers.  The Veteran reported that 
he only receives private treatment for his lung disability 
and submitted some treatment records from this provider at 
the time of his hearing.  See January 2007 notice of 
disagreement (NOD); June 2007 VA Form 9; March 2009 
transcript.  

As an initial matter, the Board notes that in a recent case, 
the Court of Appeals for Veterans Claims (CAVC) held that if 
a claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then the issue of 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted becomes 
part of the claim for an increased rating.  See Rice v. 
Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).  

As noted above, the Veteran claims that he is unable to work 
as a result of his service-connected lung disability.  Review 
of the claims folder, however, does not reveal that the RO 
has addressed the issue of entitlement to a TDIU.  This must 
be accomplished on remand.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in June 2006, which is now over three years old.  
The Board notes that as a result of this examination, the 
diagnosis of asbestosis was changed to mild obstructive 
airway disease (chronic bronchitis) and the examiner 
indicated that pulmonary function testing (PFT) did not show 
any restrictive airway disease.  

When a Veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the Veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In 
light of the foregoing, and in light of the contentions 
raised by the Veteran, fundamental fairness warrants the 
conduction of a more contemporaneous VA C&P examination for 
the purpose of ascertaining the current severity of the 
Veteran's service-connected lung disability.  The RO/AMC 
should also make efforts to obtain the Veteran's complete 
treatment records from the Veteran's private physician, Dr. 
Mark Sherman, and recent treatment records from the 
Northampton VA Medical Center (VAMC).  

On remand, the AMC should also ask the Veteran to clarify 
whether or not he receives disability benefits from the 
Social Security Administration, and if so, make arrangements 
to obtain those records.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009), 
regarding his claim for entitlement to a 
TDIU.  

2.  Obtain the Veteran treatment records 
from the Northampton VAMC, dated since 
May 2006.  

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Mark Sherman. M.D. and Holyoke Medical 
Center.  

4.  Ask the Veteran to clarify whether or 
not he receives disability benefits from 
the Social Security Administration (SSA).  
If so, make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the Veteran's claim for 
disability benefits.  

5.  Thereafter, schedule the Veteran for 
a VA pulmonary examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report.  All necessary tests, including 
pulmonary function testing, should be 
performed and clinical manifestations 
should be reported in detail.

Findings should specifically include 
readings for FEV-1, FEV-1/FVC and DLCO 
(SB); maximum exercise capacity set forth 
in ml/kg/min oxygen consumption (with 
cardiac and/or respiratory limit); and 
whether the Veteran experiences cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, or whether he 
requires oxygen therapy.

If DLCO is not done, the examiner must 
explain why the test would not be useful 
or valid in this particular case.

The examiner should also provide an 
opinion as to what overall effect, if 
any, the Veteran's service- connected 
lung disability has on his ability to 
obtain and retain employment; that is, 
whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.  
Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.

A rationale for any opinion expressed 
should be provided.

6.  Finally, readjudicate the claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  The 
issue of entitlement to a TDIU must also 
be addressed.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
includes both the issue of entitlement to 
an increased rating for asbestosis with 
chronic bronchitis and entitlement to a 
TDIU, and afforded a reasonable period of 
time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

